Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received August 31st, 2020.  Claims 1-20 have been entered and are presented for examination.
Application 17/007,008 is a Continuation of US Application 14/950,273 (11/24/2015)  now US Patent 10,764,242.

Note: Regarding claims 15-20, Applicant’s Specification discloses “in the claims, the phrase "computer storage medium" and variations thereof  does not include waves or signals per se and/or communication media” in Paragraph 0180.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 7-9, 11, 14-15, 17 and 19  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,764,242. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-9, 11, 14-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Cui et al. (US 2016/0301779) in view of Lakshmikantha et al. (US 2017/0078176).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); 
	Regarding claims 1, 8, 15, Cui et al. discloses a control system (see Figure 1, SDN Network) comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising detecting a request to create a network address translation function (paragraphs 0024-0026 and 0046 [request; data associated with profile and rules; network address translation rule]), and chaining the network address translation function to a host whereby traffic from the host flows to the network address translation function, wherein the network address translation function provides address translation for the host using the network address translation switch (see Figure 1 and paragraphs 0024-0026 and 0048 [SDN switch performs network address translation of client traffic]), wherein the network address translation switch is controllable by a network control function (see Figure 1, Switch Updater 134), and wherein the network address translation virtual function is controllable by a service control function (see Figure 1, Consumer services cloud provider 102).
	Cui et al. does not explicitly disclose identifying a network address translation switch and a network address translation virtual function that are to provide functionality of the network address translation function, triggering instantiation of a virtual machine on infrastructure by an infrastructure control function in communication with the control system, triggering instantiation of the network address translation switch on the virtual machine by a network control function in communication with the control system, triggering instantiation of the network address translation virtual function on the virtual machine by a service control function in communication with the control system.
(paragraphs 0033-0034).
	Since there are multiple SDN switches in the network the controller must identify which switch (or switches) will provide the NAT service.
	Lakshmikantha et al. shows it is a known feature in the art to control SDN switches to perform a NAT service in conjunction with a control system and virtual machine wherein such a feature would only require ordinary skill of one in the art.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Lakshmikantha et al. into the system of Cui et al.  The method of Lakshmikantha et al. can be implemented by enabling the SDN switch to be controlled via a controller and virtual machine to implement the NAT service.  The motivation for this is to implement the NAT within the system using a virtual machine.
	Regarding claims 3, Cui et al. further discloses wherein the network address translation switch is configured by network address translation configuration data that is received at the network address translation function (see Figure 2 [transmitting configuration data to the switch]).
(paragraphs 0024-0026 [network address translation on specific client data]).
	Regarding claims 7, 11, 14, 17, 19 Cui et al. further wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: assigning a sub-address to the network address translation function for use as an external address for the network address translation function (paragraph 0024-0026 [NAT functions at the SDN switch; NAT translation is using a public address instead of a private address]).

Allowable Subject Matter
Claims 2, 5-6, 10, 12-13, 16, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465